197 F.3d 63 (3rd Cir. 1999)
C.H., As Guardian Ad Litem of Z.H. A Minor And C.H. Individually, Appellantv.GRACE OLIVA; GAIL PRATT; PATRICK JOHNSON; MEDFORD TOWNSHIP BOARD OF EDUCATION; LEO KLAGHOLTZ, Commissioner of Education; THE STATE OF NEW JERSEY DEPARTMENT OF EDUCATION (D.C. Civil No. 96-cv-02768)
No. 98-5061
UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
Argued June 2, 1999Filed December 1, 1999

Before: ROTH and STAPLETON, Circuit Judges, and LONGOBARDI, District Judge
Present: BECKER, Chief Judge, SLOVITER, MANSMANN, GREENBERG, SCIRICA, NYGAARD, ALITO, ROTH, McKEE, RENDELL, BARRY, and STAPLETON, Circuit Judges.

ORDER

1
A majority of the active judges having voted for rehearing en banc in the above appeal, it is ORDERED that the Clerk of this Court vacate the opinion and judgment filed October 22, 1999, and list the above for rehearing en banc at the convenience of the Court.